Case 3:18-cv-00493-MAS-LHG Document 196 Filed 04/12/19 Page 1 of 2 PagelD: 5015

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

 

VALEANT PHARMACEUTICALS
INTERNATIONAL, INC., et al.,

AIG INSURANCE COMPANY OF
CANADA, et al.,

Plaintiffs, Civil Action No. 18-493 (MAS) (LHG)

v. ORDER

Defendants.

 

 

This matter comes before the Court upon Defendant Temple Insurance Company’s

(“Temple”) Partial Motion to Dismiss Counts One, Five, and Seven of Plaintiff Valeant

Pharmaceuticals International, Inc., Valeant Pharmaceuticals International, and AGMS, Ine.’s

(collectively, ““Valeant”) Complaint pursuant to Federal Rule of Civil Procedure 12(b)(1) (the

“Motion”). (ECF No. 155.) Defendant Certain Underwriters Lloyd’s, London subscribing to

Policy No. QB146013 (“MS Amlin”)! also moved partial dismissal of Counts One, Five, and

Seven on the same grounds Temple asserted. (ECF No. 161.) Valeant opposed the motions (ECF

No. 164), and Temple replied (ECF No. 166). The Court has carefully considered the parties’

submissions and decides the matter without oral argument pursuant to Local Civil Rule 78.1. For

the reasons set forth in the accompanying Memorandum Opinion, and other good cause shown,

IT IS on this 12th day of April, 2019, ORDERED that.

i

ae

Temple’s Partial Motion to Dismiss Counts One and Seven (ECF No. 155) is DENIED.
MS Amlin’s Motion to Dismiss Counts One and Seven (ECF No. 161) is DENIED.
Temple’s Partial Motion to Dismiss Count Five (ECF No. 155) is GRANTED.

MS Amlin’s Motion to Dismiss Count Five (ECF No. 161) is GRANTED.

 

' MS Amlin, was improperly pled as Lloyd’s Syndicate Mitsui 3210.
Case 3:18-cv-00493-MAS-LHG Document 196 Filed 04/12/19 Page 2 of 2 PagelD: 5016

5. Count Five is dismissed with prejudice as to Temple and MS Amlin.

s/ Michael A. Shipp
MICHAEL A. SHIPP
UNITED STATES DISTRICT JUDGE
